                         Case 21-11790-AJC         Doc 9    Filed 02/26/21     Page 1 of 1




           ORDERED in the Southern District of Florida on February 25, 2021.



                                                                A. Jay Cristol, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________
                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA

          IN RE:                                                      CASE NO. 21-11790-AJC

          XIMELL LUCIA GUTIERREZ,                                     CHAPTER 7

                      Debtor.
                                           ________/

                 ORDER GRANTING DEBTOR’S APPLICATION FOR WAIVER OF THE
                                  CHAPTER 7 FILING FEE

                   THIS CAUSE came before the Court upon Debtor’s Application for Waiver of the

          Chapter 7 Filing Fee for Individuals Who Cannot Pay the Filing Fee in Full or in Installments

          [ECF 8]. Upon consideration of the Debtor’s Application, it is

                 ORDERED AND ADJUDGED that the Application for Waiver of the Chapter 7 Filing

          Fee for Individuals Who Cannot Pay the Filing Fee in Full or in Installments is GRANTED. This

          order is subject to being vacated at a later time if developments in the administration of the

          bankruptcy case demonstrate that the waiver is unwarranted.
                                                        ###

          Copies provided by the Clerk of Court to:

          Ximell Lucia Gutierrez, Debtor
          Jonathan S. Leiderman, Esq.
          Maria Yip, Chapter 7 Trustee
          Office of the Assistant United States Trustee
          Clerk of Court, Financial Deputy Clerk
